The opinion of the court was delivered
by Knox, J.
— In an action between these parties, this court de*406cided, at the Pittsburgh Term for 1854, (12 Harris, 57,) that, by the will of Henry Jack, the survivor of the three brothers, Matthew, William, and Wilson Jack, was entitled in fee to the entire estate devised to the three as joint tenants. The matter in controversy in the former suit was real estate. Here it is personal property; but we are unable to discover any difference between the two cases. The estate, real and personal, was given in the same clause and by the same words, and there is no room for conjecture as to the testator’s intention. It is clear that Henry Jack intended his estate, real and personal, should ultimately go to the survivor of his three brothers, unless they chose to give it a contrary direction, under the power of assignment given in the will.
The perishable character of a portion of the estate devised would tend to á different construction if the language was ambiguous ; but it cannot create an ambiguity where there is none in the words used by the testators.
Judgment affirmed.